Exhibit 10.4

BURNHAM HILL PARTNERS

A DIVISION OF PALI CAPITAL INC.

 

590 MADISON AVENUE   TEL 212-980-2200 NEW YORK, NEW YORK 10022   FAX
212-980-9466

            , 2008

Glenn L. Argenbright

President and Chief Executive Officer

FLO Corporation

14000 Thunderbolt Place, Building R

Chantilly, Virginia 20151

Dear Mr. Argenbright:

This letter Agreement (the “Agreement”) confirms the engagement of Burnham Hill
Partners (“BHP”), a division of Pali Capital Inc., by FLO Corporation (the
“Company”) to act as its exclusive placement agent in connection with an equity
and/or debt financing through a transaction or transactions exempt from
registration under the Securities Act of 1933, as amended and in compliance with
the applicable securities laws and regulations (a “Financing”).

In connection with BHP’s engagement hereunder, the Company shall compensate BHP
as set forth below:

 

  (a) In connection with the final closing of a Financing(s) resulting in total
gross proceeds received by the Company of no less than $6.5 million, the Company
shall pay BHP a cash fee equal to ten (10%) percent of the gross proceeds
received by the Company (the “Placement Fee”), offset by any fees paid to
sub-placement agents by FLO in connection with the Financing contemplated by
this agreement.

 

  (b) In connection with the final closing of a Financing(s) resulting in total
gross proceeds received by the Company of no less than $6.5 million, the Company
shall issue to BHP and/or its designees and assignees i) 5-year warrants in an
amount equal to ten (10%) percent of the number of shares issued (or, in the
case of convertible securities, the number of shares immediately issuable on an
as converted basis) to investors and ii) 5-year warrants in an amount equal to
ten (10%) percent of the number of warrants issued to investors (the “Placement
Warrants”). Such Placement Warrants issued to BHP and/or its designees and
assignees shall be offset by any Placement Warrants issued to sub-placement
agents by FLO in connection with the Financing contemplated by this Agreement.
The Placement Warrants shall be exercisable at 105% of the purchase price of the
common stock issued, or, in the case of convertible securities, 105% of the
conversion price of the securities issued. The shares underlying the Placement
Warrants shall have standard piggyback registration rights, be exercisable upon
issuance pursuant to a cashless exercise provision, be non-redeemable and at the
election of the holder be included in any registration statement covering the
shares issued pursuant to any financing activity under this Agreement.

 

  (c) In connection with the cash exercise of warrants issued to investors in
connection with any Financing pursuant to this Agreement, BHP shall receive a
cash fee equal to five (5%) percent of the gross proceeds received by the
Company upon cash exercise of such investor warrants.

In addition to the above, the Company agrees to reimburse BHP for reasonable
out-of-pocket expenses (which amount shall not exceed $5,000 without the prior
approval of the Company) incurred in connection with this Agreement. All fees
and expenses hereunder are payable in cash, unless otherwise noted, and, to the
extent not previously paid, shall be paid at the closing of any Financing. The
Company shall also agree to reimburse reasonable legal fees of one law firm
incurred by either BHP and/or the investor(s) in connection with this Agreement.

In connection with this Agreement, the Company will furnish BHP with all
information concerning the Company which BHP reasonably deems appropriate and
will provide BHP with access to its officers, directors, employees, accountants,
counsel and other representatives (collectively, the “Representatives”), it
being understood that BHP will rely solely upon such information supplied by the
Company and its Representatives without assuming any responsibility for the
independent investigation or verification thereof. All non-public information
concerning the Company that is given to BHP will be used solely in the course of
the performance of our services hereunder and will be treated confidentially by
us for so long as it remains non-public. Except as otherwise required by law,
BHP will not disclose any information to any third party without the consent of
the Company.

 

1



--------------------------------------------------------------------------------

BHP’s engagement under this Agreement shall expire twelve (12) months from the
date hereof (the “Authorization Period”). Either party may, upon ten (10) days
written notice to the other party, terminate this Agreement, provided, however,
that upon its expiration or termination by the Company without cause, BHP will
continue to be entitled to its full fees provided for herein in the event that
at any time prior to the expiration of six (6) months after such expiration or
termination (the “Tail Period”), the Company completes a Financing or other
similar transaction or event consistent with the purpose and intent of this
Agreement. Furthermore, during the Authorization Period, BHP shall retain the
right, but not the obligation, to act as the Company’s exclusive financial
advisor with respect to any such additional engagement(s) undertaken by the
Company. The terms and provisions of such additional engagement(s) shall be
covered under a separate letter agreement mutually agreed to by both parties
consistent with agreements of such type.

Notice given pursuant to any of the provisions of this Agreement shall be given
in writing and shall be sent by overnight courier or personally delivered (a) if
to the Company, to the Company’s Chief Executive Officer at the address listed
above; and (b) if to BHP, to its offices at 590 Madison Avenue, 5th floor, New
York, NY 10022.

No advice or opinion rendered by BHP, whether formal or informal, may be
disclosed, in whole or in part, or summarized, excerpted from or otherwise
referred to without our prior written consent, which may not be unreasonably
withheld, conditioned or delayed. In addition, BHP may not be otherwise referred
to without its prior written consent. Since BHP will be acting on behalf of the
Company in connection with its engagement hereunder, the Company has entered
into a separate letter agreement (the “Indemnification Agreement”), dated the
date hereof, providing for the indemnification by the Company of BHP and certain
related persons and entities.

BHP is a division of Pali Capital, Inc., a registered broker-dealer. This
Agreement shall remain in full force and effect as to BHP and the Company, and
shall be deemed fully assigned, in the event that BHP becomes an independent
entity. Our engagement is for the limited purposes set forth under this
Agreement, and the rights and obligations of each of BHP and the Company are
herein defined. In connection with this Agreement, BHP is acting as an
independent contractor with duties owing solely to the Company. As such, each of
BHP and the Company agrees that the other party has no fiduciary duty to it or
its stockholders, officers or directors as a result of the engagement described
in this Agreement. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
law principles thereof. This Agreement may not be amended or modified except in
writing signed by each of the parties hereto.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provisions of this Agreement
or the Indemnification Agreement, which shall remain in full force and effect.

We are delighted to accept this engagement and look forward to working with you
on this assignment. Please confirm that the foregoing is in accordance with your
understanding by signing and returning to us the enclosed duplicate of this
Agreement.

 

2



--------------------------------------------------------------------------------

TO:

   Burnham Hill Partners    Date: ______ __, 2008    A division of Pali Capital
Inc.       590 Madison Avenue       New York, NY 10022   

In connection with your engagement pursuant to our letter agreement (the
“Engagement Agreement”) of even date herewith (the “Engagement”), we agree to
indemnify and hold harmless Burnham Hill Partners (“BHP”), a division of Pali
Capital Inc. and its affiliates, the respective directors, officers, partners,
agents and employees of BHP and its affiliates, and each other person, if any,
controlling BHP or any of its affiliates or successor in interest (collectively,
“Indemnified Persons”), from and against, and we agree that no Indemnified
Person shall have any liability to us or our owners, parents, affiliates,
security holders or creditors for, any losses, claims, damages or liabilities
(including actions or proceedings in respect thereof) (collectively “Losses”)
(A) related to or arising out of (i) our actions or failures to act (including
statements or omissions made, or information provided, by us or our agents) in
connection with the Engagement or (ii) actions or failures to act by an
Indemnified Person in connection with the Engagement with our consent or in
reliance on our actions or failures to act, or (B) otherwise related to or
arising out of the Engagement or your performance thereof, except that this
clause (B) shall not apply to any Losses that are finally judicially determined
to have resulted primarily from your bad faith or gross negligence or breach of
the Engagement Agreement. If such indemnification is for any reason not
available or insufficient to hold you harmless, we agree to contribute to the
Losses involved in such proportion as is appropriate to reflect the relative
benefits received (or anticipated to be received) by us and by you with respect
to the Engagement or, if such allocation is judicially determined unavailable,
in such proportion as is appropriate to reflect other equitable considerations
such as the relative fault of us on the one hand and of you on the other hand;
provided, however, that, to the extent permitted by applicable law, the
Indemnified Persons shall not be responsible for amounts which in the aggregate
are in excess of the amount of all fees actually received by you from us in
connection with the Engagement. Relative benefits to us, on the one hand, and
you, on the other hand, with respect to the Engagement shall be deemed to be in
the same proportion as (i) the total value paid or proposed to be paid or
received or proposed to be received by us or our security holders, as the case
may be, pursuant to the transaction(s), whether or not consummated, contemplated
by the Engagement bears to (ii) all fees paid or proposed to be paid to you by
us in connection with the Engagement.

We will reimburse each Indemnified Person for all reasonable expenses (including
reasonable fees and disbursements of counsel) as they are incurred by such
Indemnified Person in connection with investigating, preparing for or defending
any action, claim, investigation, inquiry, arbitration or other proceeding
(“Action”) referred to above (or enforcing this Agreement or the Engagement
Agreement), whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party, and whether or not such Action is
initiated or brought by you. We further agree that we will not settle or
compromise or consent to the entry of any judgment in any pending or threatened
Action in respect of which indemnification may be sought hereunder (whether or
not an Indemnified Person is a party therein) unless we have given you
reasonable prior written notice thereof and used all reasonable efforts, after
consultation with you, to obtain an unconditional release of each Indemnified
Person from all liability arising therefrom. In the event we enter into one or a
series of transactions involving a merger or other business combination or a
dissolution or liquidation of all or a significant portion of our assets, we
shall promptly notify you in writing. If requested by BHP, we shall then
establish alternative means of providing for our obligations set forth herein on
terms and conditions reasonably satisfactory to BHP.

If multiple claims are brought against you in any Action with respect to at
least one of which indemnification is permitted under applicable law and
provided for under this Agreement, we agree that any judgment, arbitration award
or other monetary award shall be conclusively deemed to be based on claims as to
which indemnification is permitted and provided for. In the event that you are
called or subpoenaed to give testimony in a court of law with respect to any
Action, we agree to pay your expenses related thereto and for every day or part
thereof that you are required to be there or in preparation thereof. Our
obligations hereunder shall be in addition to any rights that any Indemnified
Person may have at common law or otherwise. Solely for the purpose of enforcing
this Agreement, we hereby consent to personal jurisdiction and to service and
venue in any court in which any claim which is subject to this Agreement is
brought by or against any Indemnified Person. We acknowledge that in connection
with the Engagement you are acting as an independent contractor with duties
owing solely to us. YOU HEREBY AGREE, AND WE HEREBY AGREE ON OUR OWN BEHALF AND,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF OUR SECURITY HOLDERS, TO
WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM, COUNTER-CLAIM OR
ACTION ARISING OUT OF THE ENGAGEMENT, YOUR PERFORMANCE THEREOF OR THIS
AGREEMENT.

The provisions of this Agreement shall apply to the Engagement (including
related activities prior to the date hereof) and any modification thereof and
shall remain in full force and effect regardless of the completion or
termination of the Engagement. This Agreement and the Engagement Agreement shall
be governed by and construed in accordance with the laws of the state of New
York, without regard to conflicts of law principles thereof.

 

Accepted and Agreed:     Very truly yours, BURNHAM HILL PARTNERS     Client: FLO
Corporation